Citation Nr: 1408922	
Decision Date: 03/04/14    Archive Date: 03/12/14

DOCKET NO.  10-28 270	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Newark, New Jersey


THE ISSUES

1. Whether new and material evidence has been received to reopen the claim of service connection for posttraumatic stress disorder (PTSD).

2. Whether new and material evidence has been received to reopen the claim of service connection for arthritis of the hands, back and neck.

3. Whether new and material evidence has been received to reopen the claim of service connection a right knee disability.

4. Entitlement to service connection for tinnitus.

5. Entitlement to service connection for a left knee disorder.

6. Entitlement to a rating in excess of 10 percent for left shoulder impingement syndrome.

7. Entitlement to a rating in excess of 10 percent for lumbar sprain/strain.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

G. Jackson, Counsel


INTRODUCTION

The Veteran had active service from June 1990 to August 1994.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision issued by the RO.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Veteran requested either a Board videoconference hearing or a Board hearing at the RO in his June 2010 Substantive Appeal. He was informed on June 5, 2012, that his Board hearing at the RO was scheduled for June 26, 2012. In correspondence received at the RO on June 12, 2012, he requested that his Board hearing be rescheduled. 

There is no indication that the Veteran intended to withdraw his request for a hearing. See 38 C.F.R. § 20.704(e). In fact, in the June 2012 correspondence, the Veteran reiterated his desire to reschedule his Board hearing. Incarcerated veterans are entitled to the same care and consideration given to their fellow veterans. See Bolton v. Brown, 8 Vet. App. 185, 191) (quoting Wood v. Derwinski, 1 Vet. App. 190   (1991)). The Court has also cautioned 'those who adjudicate claims of incarcerated veterans to be certain that they tailor their assistance to the peculiar circumstances of confinement.' Id.  ; see also Narron v. West, 13 Vet. App. 223   (1999).

Accordingly, the case is REMANDED for the following action:

Contact the facility at which the Veteran is incarcerated and determine whether the Veteran can be transferred to the Newark RO to attend a live Board hearing or a Board videoconference hearing. All efforts to arrange the hearing, including contacts with the facility where the Veteran is incarcerated, must be documented in the claims folder, and all efforts to tailor VA's assistance to the peculiar circumstances of the Veteran's confinement must be noted.

The Veteran is to be notified in writing of the date, time, and location of the hearing. He and his representative must be given time to prepare. After the hearing is conducted, or if the Veteran withdraws his hearing request or fails to report for the scheduled hearing, the claims file should be returned to the Board in accordance with appellate procedures.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


